Exhibit 10.124

 

CONFIDENTIAL - SPECIAL HANDLING

  LOGO [g151346ex10_124pg001.jpg]  

March 2, 2011

Mr. George Riedel

1 Meadowbrook Road

Weston, MA 02493

Dear George:

I write to confirm an amendment to both your: i) Employment Agreement
(“Agreement”), dated April 29, 2010, and ii) subsequent amendment to this
Agreement dated November 10, 2010. It is agreed that this amendment shall revise
the Extended Termination Date (as defined in the Agreement) to be August 31,
2011.

Further, you understand and agree that the revised Extended Termination Date
above is the only amendment made to the Agreement. If you are in accord with
this amendment please sign and return one copy of this letter to me while
retaining a copy for your file.

 

Sincerely, NORTEL NETWORKS INC.

    /S/ JOHN RAY

John Ray NNI Principal Officer

ERNST & YOUNG INC

in its capacity as Monitor of Nortel Networks Corporation et al.

and not in its personal capacity consents to this amendment

 

    /S/ MURRAY MCDONALD

Murray McDonald President

Accepted this 2nd day of March, 2011

 

    /S/ GEORGE RIEDEL

George Riedel